Mr. Chief Justice Wolverton,
after stating the facts, delivered the opinion of the court.
1. The question presented is whether the defendant acquired the legal title to the premises in controversy by and through the sheriff’s deed, and its proper solution depends upon whether these plaintiffs were legally served with summons in said suit, which must be determined entirely from the record. The plaintiffs herein, who were defendants in the suit of Townsend v. Harris et al., were all minors under the age of fourteen years at the tipie of the service of summons upon them in that cause. The statute requires the summons to be served by delivering a copy thereof, together with a copy of the complaint, prepared and certified to by the plaintiff, his agent or attorney, to such minor personally, and also to his father, mother or guardian, or, if there be none within this state, then to any person having the care or control of such minor, or with whom he resides, or in whose service he is employed: Hill’s Ann. Laws, § 55, subd. 3. In equity cases, where there is more than one defendant in the suit, service of the summons may be made by serving only one copy of the complaint, the same to be served on the. defendant designated by the plaintiff, or his attorney, by a direction indorsed on such summons: Hill’s Ann. Laws, § 390. Whether such an indorsement' was made on the summons in question does not appear. The return of the sheriff shows that service was made by delivering to each of said defendants a true and correct copy thereof; also by delivering to their guardian, Mrs. Frances Kemp, for each of them, a like copy; and also by delivering to the said S. S. Harris and his guardian, Mrs. Frances Kemp, each a copy of the complaint, prepared and certified to by C. G. Coad, Clerk of Polk County. The return does not *44show a delivery of the copy of the summons to the minors personally, which is made an essential requirement by the statute. The sheriff’s showing that he delivered the summons to the minors may be all true, and yet the statute not be complied with, as he may have made the delivery through some third party, and therefore not personally. The service must conform to the requirements of the statute, as it will be construed strictly; and this must appear by the sheriff’s return, otherwise the court does not acquire jurisdiction of the persons of such minors. The authorities appear to be in harmony with this view : McMullin v. Mackey, 6 N. Y. Supp. 885; Womack v. Slade (Tex. Civ. App.), 23 S. W. 1002 ; Helms v. Chadbourne, 45 Wis. 60, 67. The service being insufficient in the particular here ascertained, it is unnecessary to inquire into the effect of the nonappearance in the record of a proper indorsement on the summons, naming the defendant to whom the single copy of the complaint was required to be delivered.
2. It is further contended that, as the journal entry shows that the defendants were duly served as by law required, and the court in which the decree was given being one of general jurisdiction, it must be presumed that the court had other evidence than that which appeared from the return upon which to base its finding, and that such a finding is conclusive in a collateral attack. The finding, however, is specifically based upon the return, which reads, “It appearing to the court,” etc., “as shown by the return.” This, of itself, contradicts any presumption to the contrary, as the return is made the basis of the finding. The return is in the record, and is an essential part thereof, and, when reference is made to it as the basis of the finding, it becomes at once apparent that it does not support the finding. Thus it is made affirmatively to ap*45pear from the record that the court was without jurisdiction to render the decree, and it is, therefore, void as against minors : Barber v. Morris, 37 Minn. 194 (5 Am. St. Rep. 836, 33 N. W. 559); Settlemier v. Sullivan, 97 U. S. 444. These considerations affirm the judgment of the court below, and it is so ordered. Affirmed.